Citation Nr: 0320987	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-02 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right leg limp, 
claimed as the result of aggravation of a short right leg 
that preexisted active service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from January 1952 to December 
1953.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the benefits 
sought on appeal.

The Board recognizes that the RO has previously considered 
and denied separate claims for service connection for 
lumbosacral strain and osteoarthritis of the hips, claimed as 
due to the disability for which service connection is 
presently sought.  These claims are not currently on appeal 
before the Board.  The Board will accordingly confine the 
current issue on appeal to an analysis of the veteran's 
claimed disorder of a right leg limp due to a short right leg 
that was present prior to service and aggravated during 
active service, as described in his May 1996 request for 
service connection.  


FINDINGS OF FACT

1.  The requirements of the Veterans Claims Assistance Act of 
2000 are met.  

2.  The veteran's short right leg clearly and unmistakably 
pre-existed his period of active service.

3.  Competent medical evidence of record does not demonstrate 
that the veteran's short right leg, manifested as a right leg 
limp, underwent an increase in disability during service, 
resulting in a permanent increase in severity.  






CONCLUSION OF LAW

A short right leg, manifested as a right leg limp, was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties concerning notice and assistance provided to 
the veteran under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was provided adequate notice as to the evidence 
necessary to substantiate his claim, as well as the 
applicable laws and regulations, in the rating decision, the 
statement of the case, several supplemental statements of the 
case, and in letters from the RO.  The record also reflects 
that the veteran was made aware of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf.  Further, the Board finds that the RO 
met its duty to assist by making satisfactory efforts to 
ensure that relevant evidence was associated with the claims 
file, noting that it contains the veteran's available service 
medical and personnel records, private treatment records and 
VA treatment records.  The veteran was also given the 
opportunity to testify at a hearing on this appeal, which he 
declined in writing in March 2001.

Many of the veteran's service medical records are apparently 
not available and may have been destroyed in a July 12, 1973, 
fire at the National Personnel Records Center (NPRC).  Under 
such circumstances, there is a duty to search for medical 
information from alternative sources to reconstruct these 
records.  There is also a duty to advise a claimant to obtain 
other forms of evidence to support his claim, such as lay 
testimony.  The claims file contains such notice in 
correspondence from the RO.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Board acknowledges that in light of the 
missing service medical records, there is also a heightened 
obligation to explain its findings and conclusions and to 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

In regard to the search for service medical records, it is 
observed that in August 1975, the RO attempted to obtain the 
veteran's service medical records from the NPRC.  Later that 
month, the NPRC forwarded the available records and noted 
"see sick report."  In April 1976, the NPRC informed the 
veteran that the medical records needed to answer his own 
inquiry could not be located.  The NPRC indicated that if the 
veteran's records were at the facility in July 1973 when the 
fire occurred, then the records would have been in the area 
that suffered the most damage, and might have been destroyed.  
The NPRC reported that the appropriate morning reports had 
been searched, and that no sick or injury remarks were found.  

The NPRC did report that a search of sick reports showed that 
the veteran was sick on April 16, 1952, and was returned to 
duty that same day; information concerning diagnosis or 
treatment, however, was not shown.  The veteran also 
contacted his service department, but the service department 
responded in January 1976 that the veteran's service medical 
records were not held there.  In February 1986, the veteran 
provided the name of a physician who purportedly treated him 
in service, but the physician responded in March 1986 that he 
had no treatment records concerning the veteran.  In June 
1988, a search for the veteran's rehabilitation and education 
folder revealed that the folder had been retired to the NPRC 
and was presumed destroyed.  In January 1989, the RO again 
contacted the NPRC to search for the records in light of a 
recent report concerning records from the Surgeon General's 
Office which could have contained additional relevant 
information.  The NPRC responded that there were no records 
for the veteran at the Surgeon General's Office.  In light of 
all of the above efforts, the Board finds that no further 
investigation is needed in regard to the search for service 
medical records prior to adjudication of the veteran's claim, 
as such research is clearly unlikely to produce any relevant 
information.

The evidence for review in this case includes the veteran's 
available service medical records, VA treatment records, 
private treatment records, and several written statements and 
argument submitted by the veteran, his representatives and 
others.  In reaching its decision, the Board has carefully 
reviewed, considered and weighed the probative value of all 
of the relevant evidence of record.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The Board notes that in an initial review of the claims file, 
it is apparent that the veteran previously filed claims for 
direct service connection for disorders of both legs.  The 
veteran's original claim was denied by the Board in a final 
May 1977 decision, and the veteran has tried to reopen the 
claim unsuccessfully several times since then.  The Board 
further recognizes that the claim currently on appeal before 
it is tailored specifically to a claim of aggravation of a 
preexisting short right leg.  Given the specific nature of 
this claim, which has not been previously addressed, the 
Board will limit its current review to that specific claim.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. § 1111.  This presumption of soundness, however, may 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disorder was not aggravated by such service.  Id.  

As the veteran's entrance examination report is missing from 
the claims file, the Board acknowledges that he is initially 
entitled to the presumption that he entered active service 
with a normal right leg, in sound condition.  As noted, 
however, this presumption of soundness may be rebutted by 
clear and unmistakable evidence.  In this case, the veteran 
has submitted for the record, on multiple occasions, copies 
of a July 1977 report prepared by V.L.P, M.D., whom the 
veteran characterized as his private treating physician.  In 
this report, Dr. P. stated that he first saw the veteran in 
December 1951, which the Board observes was two months before 
the veteran entered active service.  Dr. P. noted that at 
this visit, the veteran complained that for some time he had 
had pain in the small of his back, and that he had had a 
limp.  Dr. P. also reported that at this evaluation, he 
measured the veteran's right leg at 40 inches, while the left 
leg was measured at 41 inches.  The Board considers this 
report to be clear and unmistakable evidence that the 
veteran's short right leg, as well as his claimed right leg 
limp, preexisted his active service.  Accordingly, the Board 
finds that the presumption of soundness is rebutted in the 
veteran's case, as pertaining to the  claimed right leg 
disorder on appeal.   

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a 
veteran experiences an increase in disability of a 
preexisting condition during service, a presumption of 
aggravation arises that is rebuttable by clear and 
unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b).  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The specific 
finding requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease and is not a basis for invoking 
the presumption.  Jensen v. Brown, 4 Vet. App. 304 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).
 
Although the veteran's complete service medical records are 
not available, his December 1953 service separation 
examination report is contained in the claims file.  This 
report reflects clinical findings of a normal spine and 
musculoskeletal system, with no right leg defects noted or 
claimed by the veteran.  Similarly, a March 1957 reserve 
examination report, prepared over three years after the 
veteran was released from active service, again recorded only 
normal findings for the spinal and musculoskeletal systems.

The Board recognizes the veteran's argument that in April 
1952, during his active service, he was put on sick call 
because of his right leg disorder, and on many other 
occasions.  The record does contain a notation that the 
veteran was sick for one day in April 1952, but the medical 
reason is not recorded, and the record also reveals that the 
veteran returned to his regular duties the same day.  At the 
most, affording the veteran the benefit of the doubt that 
this sick call was related to his right leg disorder, this 
event would still be considered acute, as it did not 
apparently extend beyond one day, nor did it require follow-
up evaluation at that time.  The Board further notes that, 
even though many of the veteran's service medical records are 
missing, had this problem progressed to further evaluation 
and treatment, it is logical to conclude that there would 
have been some mention of it (including complaints which the 
veteran could have raised) on the discharge examination 
report prepared in December 1953.       

The Board acknowledges that the record includes medical 
treatment records after service documenting the veteran's 
short right leg, with occasional mention of a right leg limp.  
The record also reflects that many years after service, the 
veteran was diagnosed with arthritis in both legs, and the 
Board again notes that the veteran's claim for direct service 
connection for disorders of both legs, with current 
disability noted as this arthritis, have already been 
adjudicated and denied by the Board previously.  As for a 
right leg limp, however, there is just no competent medical 
evidence of record to indicate that the veteran's right leg 
limp increased in severity in service.  There is, in fact, no 
documented  medical evidence pertaining to a short right leg 
or right leg limp in the available service medical records, 
except for one sick call report that does not denote the 
nature of the medical problem on that date.  

The veteran has provided a picture of himself in service 
submitted to show the use of a modified right shoe.  That the 
shoe is modified cannot actually be ascertained by a viewing 
of the photo, and a still photograph cannot serve as evidence 
of a right leg limp that worsened during or as a result of 
active service.  The Board also notes that the veteran's lay 
statements as to a right leg limp that increased in 
disability in service and permanently increased in severity 
during or as a result of service, may not be deemed as 
competent medical evidence of a diagnosis of the same.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the presumption of 
aggravation has not been invoked in this case, and there is 
no credible basis to support a finding that the veteran's 
preexisting short right leg, manifested as a right leg limp, 
was aggravated during service so as to warrant service 
connection in this instance.  

ORDER

Entitlement to service connection for a right leg limp, 
claimed as the result of aggravation of a short right leg 
that preexisted active service, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

